Citation Nr: 1703615	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a stress reaction of the left fibula. 

2.  Entitlement to an initial compensable evaluation for right hip strain.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for a stress reaction of the left fibula was remanded by the Board in April 2015 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The claim for entitlement to a higher initial evaluation for chronic right hip strain must be remanded for issuance of a statement of the case (SOC).  In September 2015, the Veteran submitted a timely notice of disagreement (NOD) regarding a June 2015 rating decision, which granted service connection for chronic right hip strain and assigned a non-compensable evaluation.  To date, no SOC has been issued.  Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

With regard to the claim for service connection for a stress reaction of the left fibula, the Board previously remanded this claim for further development.  Pursuant to the April 2015 remand, the Board instructed the RO to obtain a VA examination and opinion to consider all possible theories of entitlement, to include direct service connection.  This examination took place in May 2015.  However, the May 2015 VA examiner did not provide a specific opinion concerning direct service connection.  Rather, she generally opined that a stress reaction of the left fibula was less likely than not incurred in or caused by service, explaining that the Veteran's genu valgus deformity of the knee secondary to osteoarthritis could result in stress fractures.  This explanation is not adequate because it pertains to whether any current fibular disability has been caused by the Veteran's service-connected left knee arthritis, not whether any current fibular disability is directly related to service, including the Veteran's December 1998 left knee injury therein.  Thus, there has not been substantial compliance with the Board's remand directives and a further remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

On remand, the Veteran should be afforded a new VA examination by a VA physician, to determine the etiology of any current left fibula disability.
 
Prior to arranging for the VA examination, the AOJ should obtain any pertinent records of VA treatment or evaluation since May 2015, and any pertinent private medical records, including from Dr. J.B./Ridgeview Medical Center & Lakeview Clinic.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issue of entitlement to a higher initial evaluation for right hip strain.  Inform the Veteran of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects her appeal.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the Veteran for the period from May 2015 to the present.
 
3.  Ask the Veteran to identify any additional sources of relevant recent treatment or evaluation.  With any necessary authorization from the Veteran, secure copies of complete records of the treatment or evaluations (not already of record) from all sources appropriately identified, including from Dr. J.B./ Ridgeview Medical Center & Lakeview Clinic. 

4.  Thereafter, the Veteran should be scheduled for a VA examination by a physician with appropriate expertise to determine the nature and likely etiology of any left fibula disability.  The electronic claims file should be made available to and be reviewed by the examiner.  This review should include the service treatment records, including the report of the Veteran's December 1998 left knee injury; the post-service VA medical records and examinations, including the April 2012 and May 2015 VA examinations; and post-service private medical records and evaluations.  

Any indicated tests, including a bone scan or MRI, must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should then provide medical opinions in answer to the following questions: 

a) Does the Veteran have a current left fibula disability, to include a chronic stress fracture or chronic stress reaction of the fibula? 

b) If the answer to question a) is in the affirmative, is it at least as likely as not (i.e., 50 percent probability or greater) that the left fibula disability had its clinical onset during the Veteran's period of active service or is otherwise etiologically related to active service? 

c) Is it at least as likely as not (50 percent probability or greater) that the identified left fibula disability was caused by a service-connected disability (left knee osteoarthritis, right knee osteoarthritis, right hip strain, or tinnitus)? 

d) Is it at least as likely as not (50 percent probability or greater) that the identified left fibula disability was aggravated by service-connected disability (left knee osteoarthritis, right knee osteoarthritis, right hip strain, or tinnitus)?

The examiner should clearly outline the rationale for all opinions expressed.  If any requested medical opinion cannot be provided, the examiner should state the reason(s) why.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of service connection for stress reaction of the left fibula should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

